Citation Nr: 0931621	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to July 
1957.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  Following separation from service, the Veteran developed 
amyotrophic lateral sclerosis (ALS), from which he died in 
May 2006.  

2.  There is a positive association between military service 
and the development of ALS.


CONCLUSION OF LAW

The Veteran's ALS is presumed to have developed as a result 
of his active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.309, 3.318 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 




The Veteran died in May 2006.  A May 2006 death certificate 
listed his immediate cause of death as ALS.  Mesothelioma was 
listed as contributing to death but not resulting in the 
underlying cause.  

The Veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the Veteran 
developed ALS as a result of his active service.  
Alternatively, she asserts that he developed mesothelioma as 
a result of exposure to asbestos in service, and that 
mesothelioma materially contributed to his death.

In September 2008, an interim final rule was published in the 
Federal Register amending VA adjudication regulations to 
establish a presumption of service connection for amyotrophic 
lateral sclerosis (ALS) for any veteran who develops the 
disease at any time after separation from service.  See 
Presumption of Service Connection for Amyotrophic Lateral 
Sclerosis, 73 Fed. Reg. 54691 (2008).  This amendment was 
necessary to implement a decision by the Secretary to 
establish such a presumption based primarily upon a November 
2006 report by the National Academy of Sciences Institute of 
Medicine (IOM) on the association between active service and 
ALS.  The findings noted in the November 2006 
IOM report suggest that military service in general is 
related to the development of ALS.   

The interim final rule establishes a new regulation, 38 CFR 
3.318 (2008), that provides that the development of ALS at 
any time after discharge or release from active military, 
naval, or air service is sufficient to establish service 
connection for that disease, if the veteran had active, 
continuous service of 90 days or more.  The presumption of 
service connection for ALS does not apply, however, if there 
is affirmative evidence that ALS was not incurred during or 
aggravated by such service or affirmative evidence that ALS 
was caused by the veteran's own willful misconduct.  

The new regulation was published in an interim final 
rulemaking to implement immediately the Secretary's decision 
to establish a presumption of service connection for ALS for 
veterans with that diagnosis.  

The new § 3.318 applies to all applications for benefits that 
are received by VA on or after September 23, 2008, or that 
are pending before VA, the United States Court of Appeals for 
Veterans Claims, or the United States Court of Appeals for 
the Federal Circuit on September 23, 2008.  

The appellant's claim for service connection for the cause of 
the Veteran's death as a result of ALS was pending before VA 
on September 23, 2008.  There is no affirmative evidence that 
ALS was not incurred during or aggravated by the Veteran's 
service or affirmative evidence demonstrating that ALS was 
caused by the Veteran's own willful misconduct.  As the claim 
was pending as of the effective date of the implementation of 
the presumption of service connection for ALS, and there is 
no evidence against the presumption, the presumption applies, 
and the appellant is entitled to service connection for the 
cause of the Veteran's death.  

Given the applicability of the presumption of service 
connection for ALS, the Board need not address the 
appellant's contentions regarding whether the Veteran's 
mesothelioma materially contributed to his death.

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
Veteran's death is warranted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  


The Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


